 


114 HR 928 IH: To repeal the annual fee on health insurance providers enacted by the Patient Protection and Affordable Care Act.
U.S. House of Representatives
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 928 
IN THE HOUSE OF REPRESENTATIVES 
 
February 12, 2015 
Mr. Boustany (for himself, Ms. Sinema, Mr. Guthrie, Mr. Whitfield, Mr. Yoho, Mr. DesJarlais, Mr. Bucshon, Mr. Fleischmann, Mr. Rothfus, Mr. Pittenger, Mr. Griffith, Mr. Harper, Mr. Thompson of Pennsylvania, Mr. Tipton, Mr. Huizenga of Michigan, Mr. Bilirakis, Mr. Cramer, Mr. Roskam, Mr. Collins of New York, Mrs. Wagner, Mr. Denham, Mr. McKinley, Mr. Johnson of Ohio, Mr. Kelly of Pennsylvania, Mr. Sessions, Mrs. Ellmers, Mr. LaMalfa, Mr. Brady of Texas, Mr. Tiberi, Mr. Chabot, Mr. Palazzo, Mr. Cook, Mr. Royce, Mr. Buchanan, Mrs. Blackburn, Mr. Roe of Tennessee, Mr. Lance, Mr. Woodall, Mr. Barr, Mr. Murphy of Florida, Mr. Schweikert, Mr. Gosar, Mr. Womack, Mr. Gibbs, Mr. Aderholt, Mrs. Walorski, Mr. Kline, Mrs. Miller of Michigan, Mr. Massie, Mr. Rodney Davis of Illinois, Mr. Marchant, Mr. Walberg, Mr. Reed, Mr. Hanna, Mr. Sam Johnson of Texas, Mr. Rogers of Kentucky, Mr. Ribble, Mr. Jolly, Mrs. Brooks of Indiana, Mr. Latta, Mr. Shimkus, Mr. Amodei, Mrs. Lummis, Mr. Rokita, Mr. Diaz-Balart, Mr. Messer, Mr. Smith of Texas, Mr. Joyce, Mr. Young of Indiana, Mr. Olson, Mr. Gibson, Mr. Graves of Georgia, Mr. Meadows, Mr. Sensenbrenner, Mr. Burgess, Mr. Hultgren, Mr. Barletta, Mr. Turner, Mr. Curbelo of Florida, Mr. Huelskamp, Mr. Costello of Pennsylvania, Mr. Valadao, Mr. Nunes, Mr. Duncan of Tennessee, Mr. Long, Mr. Wittman, Mr. Jenkins of West Virginia, Mr. Duffy, Mr. Peterson, Mr. Kinzinger of Illinois, Mr. Rogers of Alabama, Mr. Flores, Mr. Cole, Mr. Farenthold, Mr. Hill, Mr. Stewart, Mr. Thornberry, Mr. Brooks of Alabama, Mr. Bridenstine, Mr. Murphy of Pennsylvania, Mr. Rohrabacher, Mr. Forbes, Mr. Hudson, Mr. Benishek, Mr. Mullin, Mrs. Black, Mr. Nugent, Mr. Hunter, Mr. Westmoreland, Mr. Posey, Mr. Hurt of Virginia, Mrs. Love, Mr. Wilson of South Carolina, Mr. Graves of Missouri, Mr. Schock, Ms. Ros-Lehtinen, Mr. Rooney of Florida, Mr. Crawford, Mr. King of New York, Mr. Miller of Florida, Mr. Smith of Nebraska, Mr. Collins of Georgia, Mr. Barton, Mr. Austin Scott of Georgia, Mr. Paulsen, Mr. Renacci, Mr. Meehan, Mr. Ross, Mr. DeSantis, Mr. Salmon, Mr. Chaffetz, Mr. Jones, Mr. Franks of Arizona, Mr. Webster of Florida, Mr. Pompeo, Mr. Frelinghuysen, Mr. Smith of Missouri, Mr. Perry, Mr. Coffman, Mr. Holding, Mr. Simpson, Mr. Carter of Texas, Mr. Fincher, Ms. Herrera Beutler, Mr. Harris, Mr. Stutzman, Mr. Byrne, Mr. Duncan of South Carolina, Mr. Neugebauer, Mr. Guinta, Mr. Lucas, Mr. Luetkemeyer, Mr. Williams, Mr. Dent, Mr. Allen, Mrs. Noem, Mr. Gowdy, Mr. Shuster, Mr. Mulvaney, Mr. Hensarling, Ms. Stefanik, Mr. Heck of Nevada, Mr. Yoder, and Mr. Pearce) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To repeal the annual fee on health insurance providers enacted by the Patient Protection and Affordable Care Act. 
 
 
1.Repeal of annual fee on health insurance providersThe Patient Protection and Affordable Care Act is amended by striking section 9010.  